ORDER
PER CURIAM.
Wayne Stufflebean appeals the motion court’s denial of his Rule 24.035 motion for post-conviction relief without a hearing. He alleges the court erred when it dismissed his motion without a hearing based on the escape rule because 1) the court lacked jurisdiction to execute sentence due to delay in executing the arrest warrant, and 2) dismissing the post-conviction motions amounted to double jeopardy. An extended opinion would *40have no precedential value. The judgment of the trial court is affirmed. Rule 84.16(b).